             Case 1:20-cv-01468-CJN Document 95 Filed 08/10/20 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

COMMONWEALTH OF PENNSYLVANIA               )
et al.,                                    )                Civil Action No. 1:20-cv-01468-CJN
                                           )
       Plaintiffs,                         )
                                           )
v.                                         )
                                           )
ELISABETH D. DEVOS, in her official        )
capacity as Secretary of Education et al., )
                                           )
       Defendants.                         )
__________________________________________)

                 DEFENDANTS’ UNOPPOSED MOTION FOR EXTENSION
                  OF TIME TO RESPOND TO PLAINTIFFS’ COMPLAINT

        Defendants hereby respectfully request a 15-day extension of time until August 30, 2020

to respond to Plaintiffs’ Complaint for Declaratory and Injunctive Relief, ECF No. 1. In support

of this motion, and in accordance with the Court’s Standing Order in Civil Cases, ECF No. 4,

Defendants state the following:

        1.       The present deadline to respond to Plaintiffs’ Complaint is August 14, 2020.

        2.       No previous extensions of time have been granted to any party in this case.

        3.       Good cause exists to support this motion. Owing to the press of business and

other litigation, including three other parallel cases in the Southern District of New York, District

of Maryland, and the District of Massachusetts, Defendants require additional time to respond to

Plaintiffs’ Complaint.

        4.       The granting of this motion will not affect any other existing deadlines.

        5.       Plaintiffs and Intervenor Defendants do not oppose the relief sought in this

motion. Accordingly, it is unnecessary to suggest deadlines for the filing of any opposition or

reply briefs.

                                                  1
            Case 1:20-cv-01468-CJN Document 95 Filed 08/10/20 Page 2 of 2




          Based on the foregoing, Defendants respectfully request that their motion for extension of

time be granted. In accordance with the Local Rules of this Court, a proposed order is attached

hereto.

Dated: August 10, 2020                         Respectfully submitted,


                                               ETHAN P. DAVIS
                                               Acting Assistant Attorney General

                                               CARLOTTA P. WELLS
                                               Assistant Branch Director

                                                 /s/ Daniel Riess
                                               DANIEL RIESS (Texas Bar No. 24037359)
                                               Trial Attorney
                                               United States Department of Justice
                                               Civil Division, Federal Programs Branch
                                               1100 L Street, N.W.
                                               Washington, D.C. 20005
                                               Tel: (202) 353-3098
                                               Fax: (202) 616-8460
                                               Daniel.Riess@usdoj.gov
                                               Attorneys for Defendants




                         LOCAL CIVIL RULE 7(m) CERTIFICATION

          In accordance with Local Civil Rule 7(m), before filing this motion, Defendants

conferred with Plaintiffs’ and Intervenor Defendants’ counsel regarding this motion. Counsel for

Plaintiffs and Intervenor Defendants represented that Plaintiffs do not oppose the relief requested

herein.

                                                                          /s/ Daniel Riess
                                                                         Daniel Riess




                                                  2
